Citation Nr: 0947044	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-37 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had service with the Recognized Guerrilla Service 
from December 1944 to June 1945 and with the Regular 
Philippine Army from June 1945 to July 1945, and from August 
1945 to June 1946.  The appellant claims as the Veteran's 
widow.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In April 2009 the Board remanded this case for additional 
development.  The requested development has been accomplished 
and the appeal is now properly before the Board.


FINDING OF FACT

A fatal disease process, weak heart, was manifest in service 
and is related to the cause of the Veteran's death.


CONCLUSION OF LAW

A disability incurred in service caused the death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2009)


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting, in full, the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

Cause of the Veteran's Death

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  Specifically, she 
claims that the Veteran's terminal diseases, chronic renal 
failure, myocardial infarction and arteriosclerotic heart 
disease, are related to the Veteran's active service.

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection. Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

To grant service connection for the cause of the Veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of the 
Veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the Veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a Veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2009).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2009).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2009).  

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993). 

The debilitating effects of a service-connected disability 
must have made the Veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).

Service treatment records show that in March 1946, the 
Veteran's heart beat was noted as weak.

Following separation in June 1946, the Veteran was examined 
by a private physician in January 1966.  The physician 
indicated that the Veteran's heart was weak and easily 
fatigued and showed a systolic murmur at the apex.  She 
diagnosed the Veteran with congestive heart failure, probably 
due to beriberi and chronic nutritional deficiency.  In 
October 1969 the Veteran complained of a cough and easy 
fatigability and an impression of rheumatic heart disease was 
given.  

In April 1978, the Veteran complained of a two month history 
of weakness and tremors.  He disclosed that in October 1977 
he had suffered an attack characterized by loss of 
consciousness and the impression was that the attack was a 
cerebro-vascular accident secondary to hypertension.  The 
Veteran's heart, on examination, was described as apparently 
normal.

In September 1978 the Veteran was examined by a private 
physician.  A heart murmur was observed and noted to be 
probably diastolic.  In November 1992 the Veteran was 
diagnosed with arteriosclerotic heart disease with secondary 
congestive heart failure.  In May 1995 the Veteran submitted 
a statement to VA claiming that his heart condition was 
related to time spent as a prisoner of war.

In January 2003 the Veteran's heart rate was irregular with 
murmurs.  He was diagnosed with ischemic heart disease, 
hypertension, and beriberi.  

In February 2006 the Veteran was admitted to a hospital on 
complaints of fatigue and chest pain.  Discharge records 
indicate that his condition improved and he was discharged 
three weeks later with final diagnoses of pneumonia, 
cardiovascular disease and arteriosclerotic heart disease.  
Less than one week after his discharge, on March 12, 2006, 
the Veteran died.  The certificate of death indicates that 
the immediate cause was chronic renal failure, with the 
antecedent cause being myocardial infarction and underlying 
cause of arteriosclerotic heart disease.

In August 2009, the Veteran's file was reviewed by a VA 
examiner.  The examiner concluded that the in-service finding 
of weak heart, at least as likely as not caused his 
cardiorespiratory failure, myocardial infarction and 
arteriosclerotic hear disease.  He noted a documented history 
of hypertension with probable cerebrovascular accident in 
1978 and irregular rhythm related to a weak heart in 1966.  
Based on this history, the examiner determined that the 
record contained evidence of disease progression which 
eventually culminated in the Veteran's death.  His final 
conclusion was that the Veteran's weak heat at least as 
likely as not caused his cardiorespiratory arrest due to 
myocardial infarction and arteriosclerotic heart disease.

In his opinion, the VA examiner indicated that the Veteran 
was a prisoner of war (POW) and related his documented weak 
heart to this experience.  In July 1995 the Service 
Department (SD) found the Veteran was not entitled to status 
as a former POW.  However, this discrepancy does not present 
a fatal flaw in the examiner's reasoning.  The examiner 
considered the Veteran's documented in-service history of 
heart-related diseases and his life-long disease progression, 
and based his conclusion on the objective medical evidence of 
record.  We find the objective opinion of a medical expert to 
be highly probative with regard to the cause of the Veteran's 
death.  Stated differently, the examiner was incorrect in 
regard the POW status.  However, the examiner clearly noted 
that the Veteran had a weak heart during service.  It is the 
weak heart that serves as the underpinning for the grant, not 
the POW status.  (We note that the AMC had every opportunity 
to return the file and obtain a better or more accurate 
medical opinion, but did not.  Forwarding an inadequate 
medical opinion cannot be viewed as complying with a Remand 
request.)  Since the opinion of the examiner is factually 
supportable in regard to the key element and based upon the 
age of the appellant, the Board shall base the decision on 
the evidence of record.

In conclusion, the preponderance of the evidence favors the 
appellant's claim.  38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
granted.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


